Lucas App. No. L-98-1413. On review of order certifying a conflict. The court determines that a conflict exists on the following question certified by the court of appeals in its Decision and Judgment Entry filed April 13,1999:
‘When, in a multi-defendant and/or multi-issue case, one defendant is granted summary judgment (or partial summary judgment on fewer than all the issues is granted) in a decision of the trial court which does not contain a Civ.R. 54(B) certification that there is no just reason for delay, and the remaining defendant(s) and/or issues are subsequently dismissed without prejudice, is the decision granting summary judgment dissolved or does it then become appealable?”
Resnick, J., not participating.
Saa sponte, cause held for the decision in 98-1935, Denham v. New Carlisle, Clark App. No. 98CA19; briefing schedule stayed.
Resnick, J., not participating.
The conflict case is Eiland v. Coldwell Banker Hunter Realty (1997), 122 Ohio App.3d 446, 702 N.E.2d 116.